Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicants’ amendments and arguments are sufficient to overcome the rejections of record which are now withdrawn. After the examiner’s amendment below claims 3-16, 18, 23, 24, and 26-29 are now in condition for allowance.

Claims 3, 4, 6-9, 11-13, 15, 16, 23, 24, 26, 27, and 29 are now in condition for allowance because Patent Board decision affirmed-in part the rejections made by the examiner. Claims 5, 10, 14, 18, and 28 previously withdrawn from consideration as a result of a species election, are hereby rejoined and fully examined for patentability under 37 CFR 1.104. 
A withdrawn process invention after a restriction requirement between a product and a process is eligible for rejoinder when the product is elected and found allowable. The instant withdrawn claim 19 is directed to a product prepared by the allowable method and thus is not eligible for rejoinder and cancelled by the examiner.
Because claims 5, 10, 14, 18, and 28 previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the species election in the restriction requirement as set forth in the Office action mailed on 10/07/2016 is hereby withdrawn. In view of the withdrawal of the species election in the restriction requirement as to the rejoined species, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:            

Please DELETE claim 19.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG YU whose telephone number is (571)270-1328.  The examiner can normally be reached on 9 am - 5:30 pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HONG YU/
Primary Examiner, Art Unit 1612